Citation Nr: 1445167	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

6.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to the service-connected diabetes mellitus type II.

7.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to the service-connected diabetes mellitus type II.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a left knee disorder.

11.  Entitlement to service connection for a right hip disorder.

12.  Entitlement to service connection for a left hip disorder.

13.  Entitlement to service connection for hypertension.  

14.  Entitlement to service connection for kidney cancer, to include as due to herbicide exposure.

15.  Entitlement to a higher initial disability rating (evaluation) for the service-connected prostate cancer status post radical prostatectomy, in excess of 40 percent from April 24, 2012, and in excess of 60 percent from August 21, 2012.

16.  Entitlement to a higher initial disability rating (evaluation) for service-connected ischemic heart disease, acute coronary syndrome with non-ST elevation myocardial infarction, in excess of 30 percent from December 1, 2011 to February 19, 2013, and in excess of  60 percent from June 1, 2013.  

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1969 to May 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2014, VA received private medical opinions by Dr. B.M.  While the most recent supplemental statement of the case does not include review of this evidence, the Veteran, through the representative, submitted a waiver of agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.

In June 2014, the Veteran testified at a Board videoconference hearing at the local RO in Lincoln, Nebraska, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.





FINDINGS OF FACT

1.  In June 2014, at a Board hearing, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to the claims for service connection for right ear hearing loss, headaches, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, hypertension, and bilateral foot, low back, skin, bilateral knee, and bilateral hip disorders, and the issues of higher initial disability ratings for the service-connected prostate cancer and ischemic heart disease.

2.  The Veteran has active service in the Brown Water Navy during the Vietnam War era and is presumed to have been exposed to herbicides in service.

3.  The Veteran's currently diagnosed renal cell carcinoma is related to in-service exposure to herbicide agents.  

4.  For the entire period on appeal, the Veteran's service-connected disabilities have had a combined disability rating of at least 80 percent, with at least one service-connected disability rated as 40 percent disabling.

5.  The service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for right ear hearing loss are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a right foot disorder are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

3.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a left foot disorder are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

4.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a low back disorder are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

5.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a skin disorder are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

6.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for left upper extremity peripheral neuropathy are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

7.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for right upper extremity peripheral neuropathy are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

8.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for headaches are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

9.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a right knee disorder are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

10.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a left knee disorder are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

11.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a right hip disorder are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

12.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a left hip disorder are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

13.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for hypertension are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

14.  The criteria for the withdrawal of the substantive appeal as to a higher initial disability rating for the service-connected prostate cancer are met.  38 U.S.C.A.	 § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

15.  The criteria for the withdrawal of the substantive appeal as to a higher initial disability rating for the service-connected ischemic heart disease are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

16.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for renal cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2013).

17.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board is granting service connection for renal cell carcinoma and a TDIU, which constitutes a full grant of these issue; therefore, no further discuss regarding VCAA notice or assistance duties is required.

In this case, the remaining issues were conditionally withdrawn, contingent upon a grant of service connection for renal cell carcinoma and a TDIU.  That contingency having been fulfilled, all the remaining issues have been withdrawn.  The withdrawn issues are for service connection for right ear hearing loss, headaches, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, hypertension, and bilateral foot, low back, skin, bilateral knee, and bilateral hip disorders, and the issues of higher initial disability ratings for the service-connected prostate cancer and ischemic heart disease.  As these issues are withdrawn, they are to be dismissed as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  


Withdrawal of Service Connection for Right Ear Hearing Loss, Headaches, Left Upper Extremity Peripheral Neuropathy, Right Upper Extremity Peripheral Neuropathy, Hypertension, and Bilateral Foot, Low Back, Skin, Bilateral Knee, and Bilateral Hip Disorders and Higher Initial Disability Ratings for the Service-Connected Prostate Cancer and Ischemic Heart Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on the record of the June 2014 Board hearing and after consulting with the representative, the Veteran withdrew the appeal of service connection for right ear hearing loss, headaches, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, hypertension, and bilateral foot, low back, skin, bilateral knee, and bilateral hip disorders, and the issues of higher initial disability ratings for the service-connected prostate cancer and ischemic heart disease.  The Veteran indicated at the hearing the he was conditionally withdrawing these issues, contingent upon a grant of service connection for renal cell carcinoma and a TDIU.  As this Board decision grants service connection for renal cell carcinoma and a TDIU, that contingency has been fulfilled; therefore, all the remaining issues have been withdrawn and there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these issues, and they will be dismissed.

Service Connection for Renal Cell Carcinoma 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Renal carcinoma is not enumerated under 38 C.F.R. § 3.309(e) as a disease associated with exposure to certain herbicide agents; therefore, the presumptive provisions for a disease associated with exposure to certain herbicide agents do not apply.  However, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown,	 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

Renal cell carcinoma is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as a malignant tumor; therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R.		 § 3.303(b) apply.  

As adjudicated below, the Board is granting service connection for renal cell carcinoma based on direct service connection under 38 C.F.R. § 3.303(d); therefore the additional service connection theories of presumptive service connection based continuity of symptomatology since service or for a "chronic" disease in service (38 C.F.R. § 3.303(b)) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection claim.  For this reason, these presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that his current renal cell carcinoma is related to in-service herbicide exposure.  In a November 2011 written statement, the Veteran contended that his current kidney cancer is related to his exposure to Agent Orange while serving aboard a ship during the Vietnam War.

First, the evidence of record demonstrates that the Veteran has renal cell carcinoma.  See June 2012 private medical opinion from Dr. B.M.  A December 2010 private treatment record notes a diagnosis of renal cell carcinoma status post nephrectomy.

Next, the evidence of record demonstrates that the Veteran is presumed to have been exposed to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records reflect that the Veteran served upon the USS Gray during the Vietnam War.  An August 1972 deck log indicates that the USS Gray was on an inland waterway in Vietnam.

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed renal cell carcinoma is related to active service.

In a June 2011 private medical opinion, Dr. M.M. opined that it is at least as likely as not that exposure to Agent Orange and the resulting dioxins are responsible for the Veteran's renal carcinoma.  Dr. M.M. noted that he has been the Veteran's primary care physician for the previously eight years and has knowledge of both the Veteran's personal and family health history.  Dr. M.M. based the opinion on his knowledge of the risk factors associated with kidney cancer and his training and experience as a medical doctor. 

In a June 2012 private medical opinion, Dr. B.M. opined that it is more likely than not that the Veteran's renal cell carcinoma is related to Agent Orange exposure because a direct associated between Agent Orange toxin exposure and the Veteran's renal cell carcinoma cannot be excluded.  In a January 2013 private medical opinion, Dr. B.M. again opined that there is a high degree of certainty that the Veteran's renal cell carcinoma is related to in-service Agent Orange exposure.  
Dr. B.M. opined that other risk factors, including smoking, obesity, and workplace exposure, were not factors in this Veteran's case, there was no familial tendency or incidence of kidney cancer in the Veteran's family history, and there was no other exposure to carcinogens.

Based on the above, the Board finds that the evidence of record shows that the Veteran's renal cell carcinoma is at least as likely as not related to the in-service herbicide exposure; therefore, resolving reasonable doubt in favor of the Veteran, service connection for renal cell carcinoma is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot other theories of service connection.    

TDIU 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R.          §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the combined rating percentage standards set forth in 38 C.F.R. 
§ 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  In an August 2010 written statement, the Veteran, through the representative, contended that he lost his last job due to his service-connected disabilities.  In an October 2012 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that the service-connected ischemic heart disease, prostate cancer, and depression had prevented him from securing or following any substantially gainful occupation since June 2010.  The Veteran contended that he left his last employment due to the service-connected disabilities.  In a May 2012 written statement, the Veteran contended that he cannot perform any job that requires physical exertion, standing for long periods, or prolonged walking due to his service-connected disabilities.  

Since the initial grant of service connection, effective May 26, 2010, the Veteran's service-connected disabilities have had a combined disability rating of at least 80 percent, with at least one service-connected disability rated as 40 percent disabling; thus, the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal.  Further, from May 26, 2010 to April 24, 2012 and from February 19, 2013 to June 1, 2013, the Veteran was in receipt of 100 percent disability ratings.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  In a September 2009 VA examination report, the VA examiner noted that the Veteran's kidney cancer and ischemic heart disease have significant impacts on occupational activities including lack of stamina, weakness, fatigue, and pain.  The VA examiner noted that the Veteran reported increased tardiness and absenteeism due to the left renal cancer with nephrectomy. 

In a June 2012 private medical opinion, Dr. B.M. opined that the Veteran should not pursue any kind of permanent employment in light of his service-connected disabilities.  Dr. B.M. noted that he had reviewed the available medical records.  
Dr. B.M. noted the Veteran's (service-connected) heart disorder, prostate cancer residuals, and mental health issues are quite serious and, with advancing age, become more of a factor.  Dr. B.M. opined that undue stress, as a typical work environmental could well entail, was not well advised for the Veteran because, while the Veteran' health condition may not be overtly problematic in a controlled setting, there is no medical reason to subject a patient to adverse environmental conditions.  

On a June 2012 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), the Veteran's last employer indicated that the Veteran's employment was terminated in September 2010 after his sick leave ran out because he could not work due to illness.  In an October 2012 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that the highest educational level he achieved was three years of college and did not have any other education or training before or after becoming too disabled to work.  In a December 2012 VA examination report, the VA examiner opined that the Veteran could perform sedentary work, such as clerical work, without aggravating the service-connected prostate cancer, digestive disorder, ischemic heart disease, and diabetes mellitus type II.  

At the June 2014 Board hearing, the Veteran testified that he had been unemployed since being diagnosed with (service-connected) prostate cancer in May 2010 and that he was never able to fully recover from surgery.  The Veteran testified that his combined service-connected disabilities prevent him from having the strength, energy, and health to go back to work.  The Veteran testified that, prior to being diagnosed with prostate cancer, he worked as a salesman selling cars and that he is prevented from selling cars now because he does not have the energy or stamina to go through the selling process.  The Veteran's spouse testified that the Veteran could not perform sedentary work because he often becomes nauseated.  The Veteran reported urinary incontinence associated with the prostate cancer that would impinge on any kind of sustainable employment.  The Veteran's spouse testified that the Veteran could not work part-time at a desk job. 

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218 rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R.  § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving reasonable doubt in 

the Veteran's favor, the Board finds that the Veteran's service-connected disabilities, render him essentially unemployable, regardless of occupation; thus, the Board finds that TDIU is warranted under 38 C.F.R. § 4.16(a).  38 U.S.C.A.		 § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for service connection for right ear hearing loss has been withdrawn and is dismissed.  

The appeal for service connection for a right foot disorder has been withdrawn and is dismissed.  

The appeal for service connection for a left foot disorder has been withdrawn and is dismissed.  

The appeal for service connection for a low back disorder has been withdrawn and is dismissed.  

The appeal for service connection for a skin disorder, to include as due to herbicide exposure, has been withdrawn and is dismissed.  

The appeal for service connection for left upper extremity peripheral neuropathy has been withdrawn and is dismissed.  

The appeal for service connection for right upper extremity peripheral neuropathy has been withdrawn and is dismissed.

The appeal for service connection for headaches has been withdrawn and is dismissed.  

(CONTINUED ON NEXT PAGE)


The appeal for service connection for a right knee disorder has been withdrawn and is dismissed.  

The appeal for service connection for a left knee disorder has been withdrawn and is dismissed.  

The appeal for service connection for a right hip disorder has been withdrawn and is dismissed.  

The appeal for service connection for a left hip disorder has been withdrawn and is dismissed.  

The appeal for service connection for hypertension has been withdrawn and is dismissed.  

The appeal for a higher initial disability rating for the service-connected prostate cancer status post radical prostatectomy has been withdrawn and is dismissed.  

The appeal for a higher initial disability rating for the service-connected ischemic heart disease, acute coronary syndrome with non-st evaluation myocardial infarction has been withdrawn and is dismissed.  

Service connection for renal cell carcinoma is granted.

TDIU is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


